[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDERS
The motion to dismiss is denied. While the issue is troubling with respect to the second ground of that motion, I do not believe it would be advisable for this trial court to followIntertown Realty Co. v. Reddick, Superior Court, Judicial District of Hartford-New Britain, No. SPH 9011-58167 (1991), in view of the plaintiff's facial compliance with General Statutes § 47a-23, in the absence of any appellate linchpin on which to rest a rule of law against a "laundry list" notice to quit.
The motion for use and occupancy is granted in the amount of $500.00 per month, payable into Court in good funds on or before March 27, 1997 and the 27th of each month thereafter during the pending of this case.
BUT THE COURT
Bruce L. Levin Judge of the Superior Court